                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       INNOVA SOLUTIONS, INC.,                          Case No. 17-cv-03674-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE CROSS-MOTIONS FOR
                                                 v.                                         SUMMARY JUDGMENT RE DILIP
                                  10
                                                                                            DODDA
                                  11       KATHY A. BARAN,
                                                                                            Re: Dkt. Nos. 61, 62
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Immigration and Nationality Act (“INA”) permits non-citizens to work in the United

                                  15   States on a temporary basis, if they are sponsored by an employer in a “specialty occupation.”

                                  16   8 U.S.C. § 1101(a)(15)(H)(i)(b). Plaintiff Innova Solutions, LLC (“Innova”) filed a Petition for a

                                  17   Nonimmigrant Worker (“Petition”) on behalf of its intended beneficiary, Dilip Dodda, whom

                                  18   Innova planned to hire for a Programmer Analyst position.1 The Petition was denied by the

                                  19   United States Citizenship and Immigration Services (“USCIS”) on the ground that Innova failed to

                                  20   establish that the position was a “specialty occupation” under the INA and related regulations.

                                  21   Pursuant to the Administrative Procedure Act (“APA”), 5 U.S.C. § 702 and § 706, Innova now

                                  22   seeks judicial review of that decision, contending that USCIS2 acted arbitrarily and capriciously

                                  23

                                  24
                                       1
                                         Mr. Dodda is one of three beneficiaries at issue in this action. Pursuant to the Court’s Case
                                       Management Order (Dkt. No. 42), the parties proceeded first with Innova’s claims regarding
                                  25   beneficiary Mr. Gogumalla, and the Court has adjudicated the parties’ cross-motions for summary
                                       judgment with respect to him. Dkt. No. 56. Innova’s claims as to the third beneficiary, Ms.
                                  26   Karunamayi, have been held in abeyance pending resolution of the present motions.

                                  27
                                       2
                                        Innova named defendant Kathy Baran (“Director”), in her official capacity as the Director of the
                                       USCIS California Service Center with jurisdiction over the Petition that is the basis of the parties’
                                  28   cross-motions.
                                   1   and abused its discretion.

                                   2             The matter is now before the Court on the parties’ cross-motions for summary judgment.3

                                   3   Having considered the parties’ respective moving and responding papers, the presentations of

                                   4   counsel at the January 8, 2019 hearing, and the record in this case, the Court denies Innova’s

                                   5   motion for summary judgment and grants the Director’s cross-motion for summary judgment.4

                                   6   I.        BACKGROUND
                                   7             Innova is a for-profit company based in Santa Clara, California that provides information

                                   8   technology services to businesses in a variety of industries. The company says that it focuses

                                   9   primarily on development and engineering services, cloud services, migration services, data

                                  10   management and mobility management. AR5 36.

                                  11             Innova planned to employ Mr. Dodda as a Programmer Analyst from October 1, 2017 to

                                  12   August 17, 2020. Id. at 27. Mr. Dodda holds a bachelor’s degree in Electrical & Electronics
Northern District of California
 United States District Court




                                  13   Engineering from Jawaharlal Nehru Technological University in India. Id. at 39, 79. At the time

                                  14   Innova offered him the Programmer Analyst position, Mr. Dodda had about a decade of computer

                                  15   programming experience. Id. at 39, 83-84. Although Mr. Dodda was to be Innova’s employee for

                                  16   the entire period of employment, Innova intended to assign him to work with one of its clients,

                                  17   Change Healthcare Operations, LLC (“Change Healthcare”). Specifically, Mr. Dodda would

                                  18   provide consulting services on Change Healthcare’s Patient Billing and Payment System

                                  19   (“PBPS”). According to Innova, PBPS allows healthcare providers to upload healthcare billing

                                  20   and payment information, processes digital documents that can be archived and queued for

                                  21   printing, and provides means for patients to pay for healthcare services online. Id. at 37-38, 76.

                                  22   As a Programmer Analyst, Mr. Dodda was to be involved in the design, implementation and

                                  23
                                       3
                                  24    All parties have expressly consented that all proceedings in this matter may be heard and finally
                                       adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73.
                                  25   4
                                         Following the hearing, the Director filed a supplemental brief to clarify certain remarks made by
                                  26   defense counsel during the hearing. Dkt. No. 73. The supplemental briefing was not made with
                                       leave of Court. In any event, for the reasons discussed below, the Court finds it unnecessary to
                                  27   consider the arguments made therein.

                                  28
                                       5
                                           “AR” refers to the certified administrative record submitted in this matter. Dkt. No. 64.

                                                                                           2
                                   1   testing of PBPS, and in that process, he would use several programming languages, including

                                   2   C++, ASP, XML, SOAP, JavaScript, CSS, .NET and HTML. Id. at 37.

                                   3          On April 3, 2017, Innova submitted the Petition, requesting an H-1B visa for Mr. Dodda as

                                   4   a nonimmigrant working in a “specialty occupation” pursuant to INA, 8 U.S.C.

                                   5   § 1101(a)(15)(H)(i)(b). Id. at 22-102. Innova’s supporting documents included a letter from its

                                   6   Senior Vice President of Human Resources and Operations, as well as a letter from Change

                                   7   Healthcare, identifying Mr. Dodda’s duties and responsibilities as a Programmer Analyst. Innova

                                   8   also submitted information about the company’s profile, as well as documents concerning Mr.

                                   9   Dodda’s education and work experience. Id. at 36-102.

                                  10          On September 25, 2017, USCIS issued a Request for Evidence (“RFE”). In the RFE,

                                  11   USCIS observed: “From your description of the beneficiary’s duties, it appears that the

                                  12   beneficiary will perform many of the duties of a Computer Programmer as listed in the
Northern District of California
 United States District Court




                                  13   Occupational Outlook Handbook (“OOH”) (a publication of the U.S. Department of Labor).” Id.

                                  14   at 106. The agency went on to state that “[t]he OOH indicates that a Computer Programmer is an

                                  15   occupation that does not require a bachelor’s level of education or higher or its equivalent in a

                                  16   specific specialty as a normal minimum for entry into the occupation.” Id. Further noting that

                                  17   Innova’s Labor Condition Application (“LCA”) certified that the position in question was a

                                  18   “Wage Level I” entry position, USCIS concluded that Innova did “not show[] that the position

                                  19   offered to the beneficiary is a specialty occupation.” Id. The agency gave Innova an opportunity

                                  20   to submit additional evidence, including an explanation of Mr. Dodda’s duties and the percentage

                                  21   of time devoted to each duty, as well as “[a]n explanation of what differentiates your products and

                                  22   services from other employers in the same industry and why a bachelor’s level of education in a

                                  23   specific field of study is a prerequisite for entry into the proffered position.” Id. at 106-07. With

                                  24   respect to this latter category of information, Innova was instructed to “[b]e specific and provide

                                  25   documentation to support any explanation of complexity.” Id. at 107.

                                  26          In its RFE response, Innova described the duties of the proffered position as follows:

                                  27                  Design [T]est [S]cript (20% — 8 hours per week)
                                  28                  •   Design test plans, scenarios, scripts or procedures.
                                                                                         3
                                                      •   Develop testing programs that address areas such as database
                                   1                      impacts, software scenarios, regression testing, negative testing,
                                                          error or bug retests, or usability.
                                   2                  •   Update automated test scripts to ensure correctness.
                                                      •   Install and configure recreations of software production
                                   3                      environments to allow testing of software performance.
                                                      •   Design or develop automated testing tools.
                                   4                  •   Visit beta testing sites to evaluate software performance.
                                                      •   Evaluate or recommend software for testing or bug tracking.
                                   5
                                                      Conduct System Testing (25% — 10 hours per week)
                                   6
                                                      •   Test system modifications to prepare for implementation.
                                   7                  •   Plan test schedules or strategies in accordance with project scope
                                                          or delivery dates.
                                   8                  •   Document test procedures to ensure replicability and compliance
                                                          with standards.
                                   9                  •   Install, maintain or use software testing programs.
                                                      •   Monitor program performance to ensure efficient and problem-
                                  10                      free operations.
                                                      •   Conduct historical analyses of test results.
                                  11
                                                      Perform Code Review (35% — 14 hours per week)
                                  12
Northern District of California




                                                      •
 United States District Court




                                                          Document software defects, using a bug tracking system, and
                                  13                      report defects to software developers.
                                                      •   Identify, analyze, and document problems with program function,
                                  14                      output, online screen or content.
                                                      •   Monitor bug resolution efforts and track successes.
                                  15                  •   Create or maintain databases of known test defects.
                                                      •   Review software documentation to ensure technical accuracy,
                                  16                      compliance, or completeness, or to mitigate risks.
                                                      •   Conduct software compatibility tests with programs, hardware,
                                  17                      operating systems, or network environments.
                                                      •   Identify program deviance from standards, and suggest
                                  18                      modifications to ensure compliance.
                                                      •   Perform initial debugging procedures by reviewing configuration
                                  19                      files, logs, or code pieces to determine breakdown source.
                                  20                  Coordinate and provide technical support to project team members
                                                      (20% — 8 hours per week)
                                  21
                                                      •   Participate in product design reviews to provide input on
                                  22                      functional requirements, product designs, schedules, or potential
                                                          problems.
                                  23                  •   Develop or specify standards, methods, or procedures to
                                                          determine product quality or release readiness.
                                  24                  •   Investigate customer problems referred by technical support.
                                                      •   Provide feedback and recommendations to developers on
                                  25                      software usability and functionality.
                                                      •   Collaborate with field staff or customers to evaluate or diagnose
                                  26                      problems and recommend possible solutions.
                                                      •   Provide technical support during software installation or
                                  27                      configuration.
                                  28   Id. at 114-15. Additionally, in describing Mr. Dodda’s anticipated duties, Innova stated that his
                                                                                        4
                                   1   daily activities would include writing test scripts and performing code reviews to check for

                                   2   uniform coding standards and adherence to all aspects of the engineering process. If Mr. Dodda’s

                                   3   testing and code review revealed bugs or other issues, he would bring them to his supervisor’s

                                   4   attention. For any issues that could be fixed, Mr. Dodda would write the code himself. However,

                                   5   if the problem was intrinsic to the sequence of code and could not be corrected, then Mr. Dodda’s

                                   6   supervisor would send the coding sequence back to the coding team. Id. at 114. In explaining

                                   7   why the position at issue required at least a bachelor’s degree, Innova argued:

                                   8                  [Mr. Dodda’s] work as a Programmer Analyst requires at least a
                                                      Bachelor’s Degree in Electronics Engineering or related. Only
                                   9                  someone with an education in this field is able to understand the
                                                      detailed code involved in computer programming. To properly test
                                  10                  any component of the PBPS Platform, a Programmer Analyst must
                                                      understand the whole system, from back- to front-end. The ability
                                  11                  to write scripts using a variety of testing tools and frameworks can
                                                      only be acquired through the formalized schooling that Mr. Dodda
                                  12                  has undertaken. In his work on the project, Mr. Dodda uses and
Northern District of California
 United States District Court




                                                      must be familiar with the following: C++, ASP, XML, SOAP,
                                  13                  JavaScript, CSS, .NET, and HTML.
                                  14   Id. at 113.

                                  15           In processing Innova’s Petition, USCIS looked to the OOH and found that the Programmer

                                  16   Analyst position fell within the OOH’s occupational classification for Computer Programmers.

                                  17   On December 8, 2017, USCIS denied the Petition, concluding that Innova failed to establish that

                                  18   the Programmer Analyst position is a “specialty occupation.” AR 2-10. Innova contends that

                                  19   USCIS failed to properly consider the evidence and did not articulate any reasonable basis for its

                                  20   decision, and that the agency’s decision therefore must be set aside as arbitrary, capricious, and an

                                  21   abuse of discretion.

                                  22   II.     LEGAL STANDARD
                                  23           The APA allows for judicial review of an agency action and provides that the reviewing

                                  24   court shall “hold unlawful and set aside agency action, findings, and conclusions found to be . . .

                                  25   arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law . . ..”

                                  26   5 U.S.C. § 706(2)(A). While the reviewing court “must conduct a searching and careful inquiry

                                  27   into the facts,” the standard of review “is a narrow one,” and “a court is not empowered by section

                                  28   706(2)(A) to substitute its judgment for that of the agency.” Nw. Motorcycle Ass’n v. U.S. Dep’t
                                                                                          5
                                   1   of Agriculture, 18 F.3d 1468, 1471 (9th Cir. 1994) (citing Motor Vehicles Mfrs. Ass’n v. State

                                   2   Farm Mutual Ins. Co., 463 U.S. 29, 43 (1983)).

                                   3          In reviewing an agency’s decision, a court considers whether there was a clear error of

                                   4   judgment and whether the decision was based on relevant factors. Nw. Motorcycle Ass’n, 18 F.3d

                                   5   at 1471. “In order for an agency decision to be upheld under the arbitrary and capricious standard,

                                   6   a court must find that evidence before the agency provided a rational and ample basis for its

                                   7   decision.” Id. All that is required is a rational connection between the facts found and the

                                   8   conclusions made by the agency. Friends of Santa Clara River v. U.S. Army Corps of Engineers,

                                   9   887 F.3d 906, 920 (9th Cir. 2018). Accordingly, an agency’s decision will not be vacated unless

                                  10   the agency relied on factors Congress did not intend for the agency to consider, entirely failed to

                                  11   consider an important aspect of the problem, offered an explanation for its decision that is counter

                                  12   to the evidence presented, or provided an explanation that is so implausible that it cannot be
Northern District of California
 United States District Court




                                  13   ascribed to a difference in viewpoints or as the product of the agency’s expertise. Id. at 921.

                                  14          Although courts routinely resolve APA challenges to an agency’s administrative decision

                                  15   by summary judgment, courts do not follow the traditional analysis to determine whether a

                                  16   genuine issue of material fact exists, because “there are no disputed facts that the district court

                                  17   must resolve.” Occidental Eng’g Co. v. I.N.S., 753 F.2d 766, 769 (9th Cir. 1985). Rather, “the

                                  18   function of the district court is to determine whether or not as a matter of law the evidence in the

                                  19   administrative record permitted the agency to make the decision it did.” Id. The court’s review is

                                  20   limited to the administrative record, to which both sides have stipulated. Nw. Motorcycle Ass’n,

                                  21   18 F.3d at 1472.

                                  22   III.   DISCUSSION
                                  23          The sole issue presented is whether USCIS erred in concluding that Innova’s Programmer

                                  24   Analyst position is not a “specialty occupation.” A “specialty occupation” is “an occupation that

                                  25   requires theoretical and practical application of a body of highly specialized knowledge, and

                                  26   attainment of a bachelor’s or higher degree in the specific specialty (or its equivalent) as a

                                  27   minimum for entry into the occupation in the United States.” 8 U.S.C. § 1184(i)(1)(A), (B). The

                                  28   related regulation provides:
                                                                                          6
                                   1                  Specialty occupation means an occupation which requires
                                                      theoretical and practical application of a body of highly specialized
                                   2                  knowledge in fields of human endeavor including, but not limited to,
                                                      architecture, engineering, mathematics, physical sciences, social
                                   3                  sciences, medicine and health, education, business specialties,
                                                      accounting, law, theology, and the arts, and which requires the
                                   4                  attainment of a bachelor’s degree or higher in a specific specialty, or
                                                      its equivalent, as a minimum for entry into the occupation in the
                                   5                  United States.
                                   6   8 C.F.R. § 214.2(h)(4)(ii).

                                   7          Innova can establish that Mr. Dodda would perform a “specialty occupation” by showing

                                   8   that the Programmer Analyst position meets any one of the following four criteria:

                                   9               (1) A baccalaureate or higher degree or its equivalent is normally the
                                                       minimum requirement for entry into the particular position;
                                  10
                                                   (2) The degree requirement is common to the industry in parallel
                                  11                   positions among similar organizations or, in the alternative, an
                                                       employer may show that its particular position is so complex or
                                  12                   unique that it can be performed only by an individual with a degree;
Northern District of California
 United States District Court




                                  13               (3) The employer normally requires a degree or its equivalent for the
                                                       position; or
                                  14
                                                   (4) The nature of the specific duties are so specialized and complex that
                                  15                   knowledge required to perform the duties is usually associated with
                                                       the attainment of a baccalaureate or higher degree.
                                  16

                                  17   8 C.F.R. § 214.2(h)(4)(iii)(A). Innova bears the burden of proving that the Programmer Analyst
                                  18   position meets one of these criteria. 8 U.S.C. § 1361.
                                  19          A.      Criterion 1: A Baccalaureate or Higher Degree or its Equivalent
                                  20          Under the first regulatory criterion, Innova may establish that the Programmer Analyst
                                  21   position is a “specialty occupation” by showing that the position requires “‘a bachelor’s or higher
                                  22   degree in the specific specialty (or its equivalent) as a minimum for entry into the occupation in
                                  23   the United States.’” Innova Solutions, Inc. v. Baran, 338 F. Supp. 3d 1009, 1017 (N.D. Cal. 2018)
                                  24   (quoting 8 U.S.C. § 1184(i)(1)(B)). With respect to this first criterion, the parties do not dispute
                                  25   that USCIS looks to the OOH as the authoritative source on the duties and educational
                                  26   requirements of a wide variety of occupations, and no one contests that the proffered position falls
                                  27   under the OOH’s Computer Programmer classification. At issue is USCIS’s determination that a
                                  28   bachelor’s degree, or its equivalent, is not “normally” the minimum requirement for entry into the
                                                                                         7
                                   1   occupation.

                                   2          According to USCIS’s decision,6 the OOH describes Computer Programmer duties, in part,

                                   3   as follows:

                                   4                 Computer programmers write and test code that allows computer
                                                     applications and software programs to function properly. They turn
                                   5                 the program designs created by software developers and engineers
                                                     into instructions that a computer can follow. In addition,
                                   6                 programmers test newly created applications and programs to ensure
                                                     that they produce the expected results. If they do not work
                                   7                 correctly, computer programmers check the code for mistakes and
                                                     fix them.
                                   8
                                                     Duties
                                   9
                                                     Computer programmers typically do the following:
                                  10
                                                         •    Write programs in a variety of computer languages, such as
                                  11                          C++ and Java
                                                         •    Update and expand existing programs
                                  12                     •    Test programs for errors and fix the faulty lines of computer
Northern District of California
 United States District Court




                                                              code responsible
                                  13                     •    Create and test code in an integrated development
                                                              environment (IDE)
                                  14                     •    Use code libraries, which are collections of independent lines
                                                              of code, to simplify the writing
                                  15
                                                     Programmers work closely with software developers, and in some
                                  16                 businesses their duties overlap. When such overlap occurs,
                                                     programmers can do work that is typical of developers, such as
                                  17                 designing the program. Program design entails planning the
                                                     software initially, creating models and flowcharts detailing how the
                                  18                 code is to be written, writing and debugging code, and designing an
                                                     application or systems interface. Programmers often use an IDE,
                                  19                 which allows them to create, edit, and test code.
                                  20   Id. at 7-8. Additionally, the OOH describes the training and other qualifications for a Computer

                                  21   Programmer as follows:

                                  22                 Most computer programmers have a bachelor’s degree in computer
                                                     science or a related subject; however, some employers hire workers
                                  23                 with an associate’s degree. Most programmers specialize in a few
                                                     programming languages.
                                  24

                                  25

                                  26
                                  27
                                       6
                                         At oral argument, Innova’s counsel discussed certain printouts, reportedly from the OOH
                                       website, which are outside the record. The Court relies here upon the portions of the OOH, as
                                  28   quoted by USCIS, in the record. Innova does not dispute the accuracy of the portions of the OOH
                                       that have been quoted in the record.
                                                                                       8
                                                      Education
                                   1
                                                      Most computer programmers have a bachelor’s degree; however,
                                   2                  some employers hire workers who have an associate’s degree. Most
                                                      programmers get a degree in computer science or a related subject.
                                   3                  Programmers who work in specific fields, such as healthcare or
                                                      accounting, may take classes in that field to supplement their degree
                                   4                  in computer programming. In addition, employers value experience,
                                                      which many students gain through internships.
                                   5

                                   6   AR 8 (quoting OOH, 2016-2017 Edition) (emphasis added).

                                   7          In concluding that Innova’s proffered position did not meet the first criterion, USCIS

                                   8   reasoned:

                                   9                  As stated in the OOH, the occupation allows for a wide range of
                                                      educational credentials, including an associate’s degree to qualify.
                                  10                  While the OOH indicates that most computer programmers obtain a
                                                      degree (either a bachelor’s or an associate’s degree) in computer
                                  11                  science or a related field, the OOH does not state that at least a
                                                      bachelor’s degree or its equivalent in a specific specialty is
                                  12                  normally the minimum required for entry into the occupation.
Northern District of California
 United States District Court




                                                      Further, the OOH also indicates that employers value computer
                                  13                  programmers who have experience, which can be obtained through
                                                      internships. Accordingly, the position [Innova] offered to the
                                  14                  beneficiary does not meet this criterion.
                                  15   Id. (emphasis added). The parties’ dispute centers on the text highlighted in the above-quoted

                                  16   record excerpts.

                                  17          Emphasizing that the OOH states that “most” Computer Programmers have a bachelor’s

                                  18   degree, Innova contends that the OOH profile necessarily, and unequivocally, means that a

                                  19   bachelor’s degree “normally” is required for entry to the occupation. In Innova’s view, USCIS’s

                                  20   decision contradicts the plain language of the OOH, renders the word “normally” meaningless,

                                  21   ignores that “normally” necessarily implies that there are exceptions, and distorts the OOH to

                                  22   mean that a bachelor’s degree is “always” required.7 The Director, on the other hand, says that

                                  23   Innova cannot simply rely on the OOH profile, which the Director says allows for both two-year

                                  24   and four-year degrees as a minimum entry requirement. The Director argues that the OOH merely

                                  25

                                  26   7
                                         Innova also argues that portions of USCIS’s decisions concerning Mr. Gogumalla and Ms.
                                  27   Karunamayi, the other beneficiaries at issue in this litigation, establish that the agency simply
                                       recycles the same boilerplate response in processing H-1B petitions. The Court does not find it
                                  28   necessary or appropriate to consider those other decisions in resolving the present matter
                                       concerning Mr. Dodda.
                                                                                         9
                                   1   describes what most Computer Programmers “have” and not what that position normally

                                   2   “requires.”

                                   3          USCIS mischaracterizes the OOH to the extent the agency’s decision suggests that the

                                   4   OOH indicates that “most” Computer Programmers have “either a bachelor’s degree or an

                                   5   associate’s degree . . ..” Id. at 8. As discussed above, what the OOH actually says is that “[m]ost

                                   6   computer programmers have a bachelor’s degree” and that “some employers hire workers with an

                                   7   associate’s degree.” Id. Nevertheless, the agency correctly observes that not all Computer

                                   8   Programmer positions are the same and, per the OOH, at least some Computer Programmer

                                   9   positions may be performed by someone with an associate’s degree.

                                  10          The parties have cited, and this Court has found, very few cases on point and none are

                                  11   binding upon this Court. Where a dispute centers on an OOH profile indicating that at least some

                                  12   positions do not require a bachelor’s degree, courts have taken different views as to whether the
Northern District of California
 United States District Court




                                  13   OOH profile provides a rational basis for the agency to conclude that the petitioner failed to

                                  14   establish that a bachelor’s degree normally is a minimum entry requirement. In Ajit Healthcare,

                                  15   Inc. v. U.S. Dep’t of Homeland Security, cited by the Director, the district court found that the

                                  16   OOH itself provided a rational basis for USCIS’s conclusion that a bachelor’s degree was not

                                  17   normally required for a Medical and Health Services Manager position, where the OOH stated that

                                  18   bachelor’s and master’s degrees “are the most common educational pathways to work in this

                                  19   field,” but also noted that “some facilities may hire those with on-the-job experience instead of

                                  20   formal education.” No. CV 13-1133 GAF (JPRx), 2014 WL 11412671, at *4 (C.D. Cal., Feb. 7,

                                  21   2014). The Director maintains that Innova had the burden to demonstrate that the particular

                                  22   Programmer Analyst position that Mr. Dodda was to fill required a bachelor’s degree, as opposed

                                  23   to an associate’s degree. See Glara Fashion, Inc. v. Holder, No. 11 Civ. 889 (PAE), 2012 WL

                                  24   352309, at *8 (S.D.N.Y., Feb. 3, 2012) (finding that where the OOH provided that employers in

                                  25   fashion design seek individuals with either a 2-year or a 4-year degree, USCIS did not err in

                                  26   concluding that the plaintiff failed to meet its burden to show any differences between a position

                                  27   with a two-year degree and the duties to be performed at plaintiff’s business).

                                  28          Innova contends that the OOH description, standing alone, is sufficient proof, and argues
                                                                                        10
                                   1   that the Court should follow Next Generation Technology, Inc. v. Johnson, 328 F. Supp. 3d 252

                                   2   (S.D.N.Y. 2017), which also concerned a position falling within the OOH’s Computer

                                   3   Programmer classification. In Next Generation, the district court concluded that USCIS failed to

                                   4   articulate a rational basis for its decision that the position in question was not a “specialty

                                   5   occupation.” Noting that the petitioner had submitted a document to USCIS indicating that 11

                                   6   percent of programmer positions required only some college or no degree and six percent required

                                   7   only a high school diploma, the Next Generation court was “at a loss to see a ‘rational connection’

                                   8   between the evidence indicating that ‘most computer programmers have a bachelor’s degree’ and

                                   9   USCIS’s determination that ‘computer programmers are not normally required to have a

                                  10   bachelor’s degree.’” Id. at 267.

                                  11          In Liu v. Baran, No. SACV 18-00376 JVS (KESx), 2018 WL 7348851 (C.D. Cal., Dec. 21,

                                  12   2018), an event manager position was found to normally require at least a bachelor’s degree.8 The
Northern District of California
 United States District Court




                                  13   court reached that conclusion based on the OOH profile, which stated that “most” positions

                                  14   required a four-year degree, as well as USCIS’s own decision in which the agency acknowledged

                                  15   that a baccalaureate level of training generally was required to be an event manager. Id. at *5.

                                  16          Of these cases, Next Generation is the closest on point. Nevertheless, this Court is not

                                  17   entirely persuaded by the approach taken in that case, which is also distinguishable in at least two

                                  18   respects. Innova points out that in Next Generation, USCIS was faulted for failing to articulate

                                  19   why the employer’s listed duties for the position were incompatible with a “specialty occupation.”

                                  20   328 F. Supp. 3d at 266. Innova contends that USCIS also failed to do so here in concluding that

                                  21   the first criterion was not met. As discussed above, however, the Next Generation court noted that

                                  22   the petitioner submitted to USCIS evidence indicating that only 11 percent of programmer

                                  23   positions required some college or no degree and six percent required only a high school diploma.

                                  24   Innova now requests that this Court consider statistics from the Department of Labor’s

                                  25   Occupational Information Network, which Innova says demonstrate that the vast majority, i.e.,

                                  26
                                  27   8
                                         Ultimately, however, the court in Liu concluded that the petitioner did not meet the first
                                  28   regulatory criterion, finding that USCIS had a rational basis for its determination that the position
                                       did not require a degree in a specific specialty or its equivalent. 2018 WL 7348851 at *8.
                                                                                          11
                                   1   88%, of programmers have a bachelor’s degree. However, Innova cannot now properly rely on a

                                   2   version of those statistics that was updated in 2018, after USCIS issued the decision in question.

                                   3   Next Generation also does not help Innova insofar as that decision relied upon a rescinded USCIS

                                   4   memo stating that the agency generally considered computer programmer positions to qualify as

                                   5   “specialty occupations.” 328 F. Supp. 3d at 266.9

                                   6          Moreover, the Court is not persuaded that the issue presented properly is resolved by

                                   7   simply resorting to statistics and percentages. As discussed at oral argument, there are

                                   8   professions, such as surgeon, that indisputably require at least a bachelor’s degree for entry into

                                   9   the occupation. In such situations, the OOH profile may go a long way toward establishing, or

                                  10   even definitively establish, that the first regulatory criterion is met. However, not all occupations

                                  11   fall within such clear and explicit groups; and, the regulation indicates that some showing must be

                                  12   made with respect to the “particular position” in question when the OOH does not describe the
Northern District of California
 United States District Court




                                  13   minimum educational requirements in a categorical fashion. See 8 C.F.R. § 214.2(h)(4)(iii)(A)(1)

                                  14   (“A baccalaureate or higher degree or its equivalent is normally the minimum requirement for

                                  15   entry into the particular position”). Here, the OOH description for the Computer Programmer

                                  16   occupation does not describe the normal minimum educational requirements of the occupation in a

                                  17   categorical fashion. Accordingly, the Court agrees with the Director that to meet the first

                                  18   criterion, Innova could not simply rely on the OOH profile, and instead had the burden to show

                                  19   that the particular position offered to Mr. Dodda was among the Computer Programmer positions

                                  20   for which a bachelor’s degree was normally required. USCIS therefore provided a rational basis

                                  21   for its determination that Innova had not made the required showing and that the Programmer

                                  22   Analyst position does not meet the first regulatory criterion. For the reasons discussed below, the

                                  23   Court also concludes that the agency did not act arbitrarily or capriciously in concluding that

                                  24   Innova failed to present sufficient evidence to show that the Programmer Analyst position

                                  25   normally required a bachelor’s degree.

                                  26
                                       9
                                  27     Innova has submitted a copy of the USCIS memo cited in Next Generation, and the Director has
                                       submitted a copy of the one that rescinded it. For purposes of resolving the parties’ cross-motions
                                  28   for summary judgment, the Court finds it unnecessary to consider either memo, as there is no
                                       dispute that the memo referred to in Next Generation is no longer in effect.
                                                                                        12
                                              B.      Criterion 2: Bachelor’s Degree Common to the Industry and the Complexity
                                   1                  and Uniqueness of the Position
                                   2
                                              Under the second regulatory criterion, there are two ways in which Innova can establish
                                   3
                                       that the Programmer Analyst position is a “specialty occupation”: (1) by showing that “[t]he
                                   4
                                       degree requirement is common to the industry in parallel positions among similar organizations”
                                   5
                                       or, alternatively (2) by demonstrating that the position “is so complex or unique that it can be
                                   6
                                       performed only by an individual with a degree.” 8 C.F.R. § 214.2(h)(4)(iii)(A)(2).
                                   7
                                                      1.      Bachelor’s Degree Common to the Industry
                                   8
                                              Here, “USCIS typically considers whether the [OOH] reports on an industry-wide
                                   9
                                       requirement, whether a professional association has made a degree a minimum entry requirement,
                                  10
                                       and whether firms or individuals in the industry have attested that such firms ‘routinely employ
                                  11
                                       and recruit only degreed individuals.’” Irish Help at Home LLC v. Melville, No. 13-cv-00943-
                                  12
Northern District of California




                                       MEJ, 2015 WL 848977, at *7 (N.D. Cal., Feb. 24, 2015) (quoting Shanti, Inc. v. Reno, 36 F. Supp.
 United States District Court




                                  13
                                       2d 1151, 1165 (D. Minn. 1999)). USCIS concluded that Innova did not present any evidence
                                  14
                                       showing a common degree requirement in the industry in parallel positions among similar
                                  15
                                       organizations, such as letters or affidavits from firms or individuals in the information technology
                                  16
                                       industry attesting that such businesses routinely employ and recruit only degreed individuals. AR
                                  17
                                       9. Innova does not appear to challenge USCIS’s decision on this point, either in its motion for
                                  18
                                       summary judgment or in opposition to the Director’s cross-motion for summary judgment.
                                  19
                                       Accordingly, the Court finds no basis to conclude that USCIS’s decision on this issue was
                                  20
                                       arbitrary or capricious, or constituted an abuse of discretion.
                                  21
                                                      2.      Complex and Unique Position
                                  22
                                              Under this clause of the second regulatory criterion, the Programmer Analyst position may
                                  23
                                       qualify as a “specialty occupation” if Innova establishes that the position “is so complex or unique
                                  24
                                       that it can be performed only by an individual with a degree.” 8 C.F.R. § 214.2(h)(4)(iii)(A)(2).
                                  25
                                       USCIS concluded that Innova failed to submit sufficient evidence “showing the unique or
                                  26
                                       complex nature of the position, or how this position differs from other similar positions within the
                                  27
                                       same industry . . ..” AR 9. Although USCIS acknowledged Innova’s list of the Programmer
                                  28
                                                                                         13
                                   1   Analyst responsibilities and the identification of the percentage of time to be spent on various

                                   2   duties, the agency concluded that the list was “generic in nature” and insufficiently detailed. Id.

                                   3   Citing its attorney’s letter submitted in response to the agency’s RFE, Innova argues that it

                                   4   provided a more detailed description of Mr. Dodda’s duties and an explanation why those duties

                                   5   required a bachelor’s degree. Dkt. No. 61 at 19-21; AR 112-115. Innova contends that its

                                   6   description of job duties is not generic and that USCIS erred by failing to explain why the

                                   7   identified duties are incompatible with a “specialty occupation.”

                                   8          In the letter submitted to USCIS by Innova’s attorney, counsel described Mr. Dodda’s

                                   9   anticipated daily duties and argued that “[h]is work as a Programmer Analyst requires at least a

                                  10   Bachelor’s Degree in Electronics Engineering or related [subject]” for familiarity with various

                                  11   programming languages, as well as to understand the detailed code involved and to properly test

                                  12   components of PBPS. AR 113. In Innova’s view, it should be self-evident from the OOH that the
Northern District of California
 United States District Court




                                  13   identified duties for the Programmer Analyst position require at least a bachelor’s degree, and that

                                  14   USCIS therefore had the burden to explain why the identified job duties did not require a four-year

                                  15   degree. However, the OOH does not specify which Computer Programmer duties require a

                                  16   bachelor’s degree and which duties may be performed by someone with an associate’s degree. As

                                  17   discussed above, Innova bears the burden of proof, 8 U.S.C. § 1361, and “[c]ommensurate with

                                  18   that burden is responsibility for explaining the significance of proffered evidence.” Repaka v.

                                  19   Beers, 993 F. Supp. 2d 1214, 1219 (S.D. Cal. 2014). Moreover, Innova’s letter is simply attorney

                                  20   argument. While Innova suggested that it is common practice in these proceedings for attorneys to

                                  21   make representations on behalf of their clients, Innova has not provided a basis to conclude that

                                  22   attorney argument properly may be deemed an adequate substitute for actual evidence. See, e.g.,

                                  23   Liu, 2018 WL 7348851 at *1 (observing that the petitioner’s submission in response to USCIS’s

                                  24   RFE included an expert opinion letter).

                                  25          The only other item containing an explanation as to why the Programmer Analyst position

                                  26   requires a bachelor’s degree is the letter from Change Healthcare submitted with Innova’s original

                                  27   petition to the agency. That letter described duties and stated, “[I]t is our understanding that the

                                  28   above-mentioned duties require at least a Bachelor’s or Master’s Degree in Computer
                                                                                         14
                                   1   Applications, Information Technology or a closely related field.” Id. at 99. The Court is not

                                   2   persuaded that this letter is probative evidence that the Programmer Analyst position Mr. Dodda

                                   3   was to fill required a bachelor’s degree. The Director notes that the letter incorrectly identifies the

                                   4   proffered position as “Senior Software Engineer” and does not coincide with the duties described

                                   5   in Innova’s attorney’s letter. For example, it is not apparent from Innova’s listed duties that Mr.

                                   6   Dodda, who was proposed to be hired for a position classified as a “Wage Level I” entry position,

                                   7   would “[]ead[] and direct[] the work of others,” as stated in Change Healthcare’s letter. Even if

                                   8   most of the other listed duties in Change Healthcare’s letter are credited as matching those

                                   9   identified by Innova, the Change Healthcare letter does not actually say that a four-year degree is

                                  10   required. Instead, the letter merely states Change Healthcare’s “understanding” that the listed job

                                  11   duties require a bachelor’s degree, without identifying the basis for that understanding.

                                  12          While the Court disagrees with USCIS’s characterization of Innova’s list of duties of the
Northern District of California
 United States District Court




                                  13   position as “generic,” USCIS did not act arbitrarily or capriciously and did not abuse its discretion

                                  14   in concluding that Innova failed to present sufficient evidence to discharge its burden of proof.

                                  15          C.      Criterion 3: Position Normally Requires a Degree or its Equivalent
                                  16          The third criterion requires Innova to demonstrate that the Programmer Analyst position is

                                  17   a “specialty occupation” by showing that the company “normally requires a degree or its

                                  18   equivalent for the position.” 8 C.F.R. § 214.2(h)(4)(iii)(A)(3). Here, Innova submitted

                                  19   educational and payroll documentation showing that several of its other Programmer Analysts

                                  20   have at least a bachelor’s degree. AR 122-155. USCIS concluded that this evidence did not meet

                                  21   the third regulatory criterion, reasoning that “simply providing evidence of your workers’

                                  22   education does not show that you have ever required a specific degree prior to hiring of workers

                                  23   for the position.” AR 9. The agency further noted that Innova “did not provide probative

                                  24   evidence of [its] requirements for the position such as job postings or internal position descriptions

                                  25   for the proffered position.” Id. Innova does not appear to challenge USCIS’s decision on this

                                  26   point, either in its motion for summary judgment or in opposition to the Director’s cross-motion

                                  27   for summary judgment. Accordingly, the Court finds no basis to conclude that USCIS’s decision

                                  28   on this issue was arbitrary or capricious, or constituted an abuse of discretion.
                                                                                         15
                                              D.      Criterion 4: The Nature of the Specific Duties of the Position
                                   1
                                              The fourth regulatory criterion provides that the Programmer Analyst position may qualify
                                   2
                                       as a “specialty occupation” if Innova demonstrates that “[t]he nature of the specific duties are so
                                   3
                                       specialized and complex that knowledge required to perform the duties is usually associated with
                                   4
                                       the attainment of a baccalaureate or higher degree.” 8 C.F.R. § 214.2(h)(4)(iii)(A)(4). In their
                                   5
                                       respective briefing, the parties largely discuss this criterion together with the second clause of the
                                   6
                                       second criterion. For the same reasons described above with respect to the second criterion, the
                                   7
                                       Court finds that Innova has not shown that USCIS’s denial of its petition was arbitrary and
                                   8
                                       capricious or an abuse of discretion.
                                   9
                                       IV.    CONCLUSION
                                  10
                                              Based on the foregoing, the Court denies Innova’s motion for summary judgment and
                                  11
                                       grants the Director’s cross-motion for summary judgment.
                                  12
Northern District of California




                                              IT IS SO ORDERED.
 United States District Court




                                  13
                                       Dated: August 8, 2019
                                  14

                                  15

                                  16                                                                 VIRGINIA K. DEMARCHI
                                                                                                     United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         16
